AMENDMENT NO. 1

TO

FIRST AMENDED AND RESTATED ADVISORY AGREEMENT

THIS AMENDMENT NO. 1 TO FIRST AMENDED AND RESTATE ADVISORY AGREEMENT (this
“Amendment No. 1”), dated as of November 26, 2008 and effective as of
November 1, 2008, is entered into by and among Grubb & Ellis Apartment REIT,
Inc., a Maryland corporation (the “Company”), and Grubb & Ellis Apartment REIT
Advisor, LLC, a Virginia limited liability company (the “Advisor”).

W I T N E S S E T H:

WHEREAS, the parties hereto are parties to that certain First Amended and
Restated Advisory Agreement dated as of July 18, 2008 (the “Amended Advisory
Agreement”);

WHEREAS, the parties hereto desire to amend the Amended Advisory Agreement as
provided by this Amendment No. 1;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Compensation. Section 9(b) of the Amended Advisory Agreement is hereby
deleted in its entirety and replaced with the following.

“(b) The Advisor shall receive as compensation for services rendered in
connection with the management of the Company’s assets the Asset Management Fee.
The Asset Management Fee shall be equal to 0.5% of Average Invested Assets,
calculated monthly not to exceed one-twelfth of 0.5% of the Average Invested
Assets of the Company as of the last day of the immediately preceding quarter.
The Asset Management Fee shall be payable monthly in arrears by the Company in
cash or in             shares at the option of the Advisor, and may be deferred,
in whole or in part, from time to time, by the Advisor (without interest);
provided, however, that effective January 1, 2009, the Advisor will waive the
Asset Management Fee until the quarter following the quarter in which the
Company generates funds from operations (“FFO”) sufficient to cover 100% of its
distributions declared to its stockholders for such quarter. For purposes of
calculating FFO, non-recurring charges including, but not limited to,
acquisition related expenses, amortization of deferred financing fees on the
Company’s line of credit or other equivalent mezzanine financing, interest
expense associated with the Company’s line of credit, the Company’s loan from
NNN Realty Advisors, Inc. or other mezzanine loans, and gains or losses on
future interest rate swaps, will be excluded.”

2. Defined Terms; References.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Amended Advisory Agreement. Each reference to “hereof,”
“hereunder,” “herein” and “hereby” and each other similar reference and each
reference to “this Amended Advisory Agreement” and each other similar reference
contained in the Agreement shall, after the date hereof, refer to the Amended
Advisory Agreement as amended by this Amendment No. 1.

3. Titles and Headings.

The headings in this Amendment No. 1 are for reference purposes only, and shall
not in any way affect the meaning or interpretation of this Amendment No. 1.

4. Severability.

The invalidity of any portion of this Amendment No. 1 shall not affect the
validity, force or effect of the remaining portions hereof. If it is ever held
that any restriction hereunder is too broad to permit enforcement of such
restriction to its fullest extent, such restriction shall be enforced to the
maximum extent permitted by law.

5. Counterparts and Recognition of Facsimile Signatures.

This Amendment No. 1 may be executed in one or more counterparts, each of which
shall be deemed an original agreement, but all of which together shall
constitute one and the same instrument. Additionally, the parties hereto
acknowledge and agree that a facsimile signature to this Amendment No. 1 will be
recognized and accepted as an original signature.

6. Governing Law.

The parties hereto agree that this Amendment No. 1 shall be governed by the
provisions of Section 24 of the Amended Advisory Agreement.

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed effective as of the date first written above by their respective
officers thereunto duly authorized.

GRUBB & ELLIS APARTMENT REIT, INC.

By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer & President


GRUBB & ELLIS APARTMENT REIT ADVISOR, LLC

By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer & President


2